Citation Nr: 1637155	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from August 1981 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the Board at a March 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 1986 rating decision denied the Veteran's claim of entitlement to service connection for low back pain.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement or submit new and material evidence within one year of the rating decision.

2. Evidence received since the May 1986 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claim.






CONCLUSIONS OF LAW

1. The May 1986 rating decision which denied the Veteran's claim of entitlement to service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the May 1986 rating decision in connection with Veteran's claim of entitlement to service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim to reopen is granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the appellant's claim of service connection for low back pain by a May 1986 rating decision based on a finding that the Veteran did not then suffer from a chronic low back disability.  The appellant was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the May 1986 rating decision is final.  38 U.S.C.A. § 7105(a)  (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board observes the RO determined that new and material evidence has been received, reopened the appellant's claim, and then denied the claim on its merits.  See October 2010 rating decision.  Even though the RO has reopened the previously disallowed claim, the Board is not bound by such decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received since the May 1986 rating decision includes limited private and VA treatment records, the report of an October 2010 VA examination, and the Veteran's testimony before the Board at a May 2010 hearing.  Significantly, the newly submitted evidence includes a diagnosis of degenerative disc disease of the lumbar spine.  This evidence was not before VA at the time of the May 1986 denial, and it raises a reasonable possibility of substantiating the appellant's claim by providing a diagnosis of a chronic lumbar spine disability where there previously was none.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the appellant's claim of entitlement to service connection for a lumbar spine disability must be reopened.  However, for the reasons discussed in the remand section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.


REMAND

The record reflects the Veteran has received treatment at VA facilities for his claimed lumbar spine disability.  However, to date, comprehensive VA treatment records have not been associated with the claims file and, thus, are unavailable for the Board's review.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, a remand is required so that any outstanding VA treatment records may be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities related to treatment for the Veteran's lumbar spine disability must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Thereafter, obtain an addendum medical opinion concerning the etiology of the back disability.  The examiner is asked to review the electronic record and opine whether it is at least as likely as not (50-50 probability) that the current back disorder began in or is related to service.  Both the October 2010 and July 2014 examiners noted that there was no treatment for a back disability for years after discharge from service.  However, the Veteran has reported that he had back pain after service that progressively worsened.  See March 2015 BVA hearing testimony, p. 8. The examiner should consider the Veteran's reports in providing the opinion.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


